       Case 6:19-cv-01092-BKS-ATB Document 38 Filed 01/16/20 Page 1 of 3



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


  NOVO NORDISK INC.,

                         Plaintiff,                     Case No. 6:19-cv-1092 (BKS/ATB)
                 v.

  JAMES VINCENT STEPHENS and BIOMARIN
  PHARMACEUTICAL INC.,

                         Defendants.



                  STIPULATION AND ORDER IN CONNECTION WITH
                 PLAINTIFF’S REQUEST TO AMEND ITS COMPLAINT


       WHEREAS, on September 24, 2019, October 8, 2019, October 29, 2019, November 18,

2019, December 6, 2019 and December 24, 2019, plaintiff Novo Nordisk Inc. (“Plaintiff Novo

Nordisk”) and Defendant BioMarin Pharmaceutical Inc. (“Defendant BioMarin”) filed

stipulations and proposed orders to extend the time for Defendant BioMarin to answer, respond

to, or move with respect to Plaintiff Novo Nordisk’s Complaint. Each of these stipulations were

so-ordered by the Court as follows: September 26, 2019 (ECF #14), October 9, 2019 (ECF #20),

October 30, 2019 (ECF #25), November 19, 2019 (ECF #30), December 11, 2019 (ECF #33),

and December 30, 2019 (ECF #37).

       WHEREAS, ongoing discussions between Plaintiff Novo Nordisk and Defendant

BioMarin aimed at resolving this matter have reached an apparent impasse, and continuation of

the litigation appears necessary.

       WHEREAS, Plaintiff Novo Nordisk seeks to amend its Complaint and has requested

Defendant BioMarin grant its consent to a request for leave to amend. In turn, Defendant
       Case 6:19-cv-01092-BKS-ATB Document 38 Filed 01/16/20 Page 2 of 3



BioMarin will not consider consenting to any amendment without first reviewing the proposed

amended pleading.

       THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

Plaintiff Novo Nordisk Inc. and Defendant BioMarin Pharmaceutical Inc., through their

respective undersigned attorneys, as follows:

       1.      On or before January 29, 2020, counsel for Plaintiff Novo Nordisk shall deliver a

draft Amended Complaint to counsel for Defendant BioMarin.

       2.      On or before February 7, 2020, counsel for Defendant BioMarin shall advise

counsel for Plaintiff Novo Nordisk whether Defendant BioMarin consents to the amendment of

the current Complaint.

       3.      Should Plaintiff Novo Nordisk obtain all necessary consents to amendment of its

Complaint it will file, on or before February 14, 2020: (i) a Stipulation consenting to amendment

of the Complaint; and (ii) the Amended Complaint. Defendant BioMarin shall move or

otherwise respond to any such Amended Complaint on or before February 28, 2020.

       4.      Should Plaintiff Novo Nordisk not receive all necessary consents permitting

amendment of the Complaint, it shall on or before February 14, 2020 request a court conference

before United States Magistrate Judge Baxter as required prior to the filing of a non-dispositive

motion pursuant to Local Rule 7.1(b)(2).

       5.      In light of Plaintiff Novo Nordisk’s intention to seek consent and/or leave to

amend, Defendant BioMarin’s time to respond to the initial Complaint (ECF #12) is hereby

stayed until further Order of the Court.




                                                2
       Case 6:19-cv-01092-BKS-ATB Document 38 Filed 01/16/20 Page 3 of 3



        6.      This Stipulation may be executed by facsimile or other electronic means (e.g. pdf)

in lieu of the original.




 Dated: Princeton, New Jersey
        January 15, 2020                MORGAN, LEWIS & BOKIUS LLP

                                        By: /s/ Thomas A. Linthorst
                                        Thomas A. Linthorst
                                        Jason J. Ranjo (pro hac vice)
                                        502 Carnegie Center
                                        Princeton, New Jersey 08540
                                        Telephone: (609) 919-6642
                                        Facsimile: (609) 919-6701

                                        Attorneys for Plaintiff Novo Nordisk Inc.



 Dated: New York, New York
        January 15, 2020                  JONES DAY

                                          By: _/s/ Mark R. Seiden
                                          Lee A. Armstrong (pro hac vice)
                                          Mark R. Seiden (pro hac vice)
                                          250 Vesey Street
                                          New York, New York 10281
                                          Telephone: (212) 326-3939
                                          Facsimile: (212) 755-7306

                                          Attorneys for Defendant BioMarin Pharmaceutical Inc.




IT IS SO ORDERED this ___ day of January 2020.


                                                _______________________________
                                                             Hon. Andrew T. Baxter
                                                      United States Magistrate Judge


                                                 3
